Name: 76/524/EEC: Commission Decision of 26 May 1976 authorizing the Italian Republic to offer common wheat held by the Italian intervention agency for sale for a specified use (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-06-10

 Avis juridique important|31976D052476/524/EEC: Commission Decision of 26 May 1976 authorizing the Italian Republic to offer common wheat held by the Italian intervention agency for sale for a specified use (Only the Italian text is authentic) Official Journal L 151 , 10/06/1976 P. 0024 - 0024++++ ( 1 ) OJ N L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ N L 100 , 14 . 4 . 1976 , P . 1 . ( 3 ) OJ N L 47 , 28 . 2 . 1970 , P . 49 . ( 4 ) OJ N L 17 , 20 . 1 . 1973 , P . 17 . COMMISSION DECISION OF 26 MAY 1976 AUTHORIZING THE ITALIAN REPUBLIC TO OFFER COMMON WHEAT HELD BY THE ITALIAN INTERVENTION AGENCY FOR SALE FOR A SPECIFIED USE ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 76/524/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 832/76 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 5 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) N 376/70 OF 27 FEBRUARY 1970 LAYING DOWN THE PROCEDURE AND CONDITIONS FOR THE DISPOSAL OF CEREALS HELD BY INTERVENTION AGENCIES ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 129/73 ( 4 ) , AND IN PARTICULAR ARTICLE 3 ( 4 ) THEREOF , WHEREAS THE INTERVENTION AGENCY OF THE ITALIAN REPUBLIC HAS A STOCK OF COMMON WHEAT WHICH MUST BE PUT BACK ON THE MARKET IMMEDIATELY IN ORDER TO COPE WITH SUPPLY DIFFICULTIES ; WHEREAS COMMON WHEAT IS MOREOVER NOT AVAILABLE IN SUFFICIENT QUANTITIES TO SUPPLY THE GENERAL PUBLIC ; WHEREAS THE PROPOSED OPERATION IS INTENDED TO COVER THAT SHORTFALL ; WHEREAS , THEREFORE , THE QUANTITY OF WHEAT THUS OFFERED FOR SALE BY TENDER SHOULD BE USED ONLY FOR THAT PURPOSE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN INTERVENTION AGENCY IS HEREBY AUTHORIZED , WHEN PUTTING UP FOR SALE ON THE DOMESTIC MARKET QUANTITIES OF COMMON WHEAT , UP TO A MAXIMUM OF 80 000 METRIC TONS WHICH IT NOW HOLDS TO RESTRICT TENDERING TO QUANTITIES INTENDED SOLELY FOR THE MANUFACTURE OF FLOUR FOR BREADMAKING . ARTICLE 2 THE ITALIAN REPUBLIC SHALL KEEP THE COMMISSION INFORMED OF THE PROGRESS OF THE OPERATIONS PROVIDED FOR IN THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 26 MAY 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION